DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roeding et al., US 2011/0029370 A1 (hereafter Roeding), in view of Hannaby, US 2010/0114344 A1, and further in view of Srinivasan et al., US 2010/0134278 A1 (hereafter Srinivasan).
Regarding claim 2, Roeding discloses a method and system for presence detection using ultrasonic signals (see Roeding, abstract).  The system includes one or more servers (201) with a microprocessor (114) that executes instructions stored in a memory, where the system provides presence detection (see Roeding, abstract, ¶ 0020 and 0024-0025, and figure 1, units 114, 117, 201, and 203).  In the system, Roeding teaches that a user device, such as a cell phone (see Roeding, ¶ 0020 and figure 1, units 101), has a microphone that detects an inaudible signal output by a sound generator deployed in a specific store (see Roeding, ¶ 0030, 0035-0036, and 0039-0040, figure 2, units 101, 219, and 301, and figure 3, units 101, 378, 380, and 382).  Roeding teaches that the system performs tracking of the user to provide a rewards program, such that the user can receive different rewards for entering different stores (see Roeding, ¶ 0061 and 0068-0070, Tables 1 and 2, and figure 6, step 321).  Herein, Roeding teaches that the detection of the user entering a store is made through sonic 
Roeding does teach that stores include background music, which can be used to track the user, however, Roeding does not appear to teach that a message encoded in an audio pattern (i.e., sonic signaling including the store ID) is a part of mixed media content (e.g., music mixed with the audio pattern) (see Roeding, ¶ 0039-0040 and 0047).
Hannaby discloses a system and a method for encoding a message in ambient audio, such that a machine identifiable, but inaudible, watermark is encoded in ambient audio (see Hannaby, abstract, ¶ 0008-0010, 0040, and figure 2).  Hannaby discloses an ambient information source that transmits audio content mixed with data encoded in an imperceptible watermark to a user device through one or more speakers (see Hannaby, ¶ 0010, 0048-0049, 0069-0073, 0079, figure 2, and figure 5A, units 530, 540, 550, 560, and 580).  Similarly, Hannaby further discloses a user device receiving a user response based on the watermarked data that was received by the user’s device microphone and decoded by the device (see Hannaby, ¶ 0048-0049, 0054-0056, and figure 2).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Roeding with the teachings of Hannaby for the purpose of providing watermarks comprising additional data with audio that is transmitted inside a store (see Roeding, ¶ 0035 and 0047, in view of Hannaby, ¶ 0041 and 0069, and figure 5A).  While the 
Srinivasan discloses methods and apparatus to encode and decode audio for shopper location and advertisement presentation tracking using watermarking (see Srinivasan, abstract and ¶ 0029).  Specifically, Srinivasan teaches controlling the amplitude of code frequency symbols, which make up an encoded message (see Srinivasan, ¶ 0030-0032).  It would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combination of Roeding and Hannaby with the teachings of Srinivasan for the purpose of implementing inaudible watermarks (see Hannaby, ¶ 0102 in view of Srinivasan, ¶ 0032).  Therefore, the combination of Roeding, Hannaby, and Srinivasan makes obvious:
“A method for use by an encoding device for data communication using audio patterns, the method comprising: 
receiving, from a user device, a user response indicating receipt, by the user device, mixed media content being output by a media device, the user response indicating an initial message being encoded in an audio pattern of the mixed media content, wherein at least one of amplitude or decibel range of the audio pattern is inaudible to a user of the user device;” (see Roeding, ¶ 0030, 0035-0036, 0039-0040, 0042, 0047, and 0102, in view of Hannaby, ¶ 0010, 0048-0049, 0069-0073, 0079, and 0102, and further in view of Srinivasan, ¶ 0032, which makes obvious receiving watermarked ambient audio signal that includes store information, consumer offers, etc., where the user responds to an offer when their cell phone decodes the detected watermarked ambient audio signal, and the watermark is encoded as inaudible audio data);

“determining, based on analysis of the user response and of the mixed media content, that the user is part of a target demographic for an additional mixed media content; and” (see Roeding, ¶ 0095, 0098-0099, and 0102);
 
“determining, based on the analysis, a change to additional mixed media content to be provided to the user by the media device or another media device, the additional mixed media content including an additional message being encoded in an additional audio pattern of the additional mixed media content, wherein the at least one of amplitude or decibel range of the additional audio pattern is inaudible to the user of the user device.” (see Roeding, ¶ 0098-0099 and 0102, in view of Hannaby, ¶ 0069-0073, 0079, and 0102, and further in view of Srinivasan, ¶ 0032, which makes obvious receiving additional watermarked ambient audio signal that includes an updated offer, where the user receives additional watermarked ambient audio signal after responding to a prior offer, and the additional watermark is encoded as inaudible audio data).

claim 3, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, further comprising: adjusting, based on the user response, a frequency with which the additional mixed media content is selected for future transmissions by the media device or another media device to the user device” because the combination makes obvious an iterative trial and error process to optimize offers for each user, and the frequency of offers is used to optimize purchasing patterns (see Roeding, ¶ 0072).
Regarding claim 4, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, wherein the user response comprises a user identifier that comprises an audio identifier and a device identifier, wherein the audio identifier is associated with the initial message of the mixed media content, wherein the device identifier is associated with the user device” because the combination makes obvious that a user’s actions are tracked for a rewards program (see Roeding, ¶ 0098-0099, 0102, and 0151), and it is obvious to track a user’s device identifier in order to determine which user receives which offer (see Roeding, ¶ 0050).
Regarding claim 5, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, wherein the initial message comprises a first advertisement for a first product, and wherein the additional mixed media content comprises an additional audio pattern with an encoded additional message for a second product selected based on a profile of the user modified based on the analysis” because the combination makes obvious that additional consumer offers are sent to the user (see Roeding, ¶ 0042, 0098-0099, and 0102). 
Regarding claim 6, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, further comprising: modifying a profile of the user based on the analysis, wherein the user response further indicates the media device, wherein the determination of the change to the additional mixed media content is further determined based on the modified profile” 
Regarding claim 7, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, wherein the mixed media content comprises a video portion and an audio portion, wherein the video portion comprises a video for an advertisement, wherein the audio portion comprises an audio for the advertisement, wherein the audio portion further comprises data encoded in a format that is inaudible to a user, of the user device, based on at least of the amplitude or the decibel range” because the combination makes obvious watermarked audio/video content (see Hannaby, ¶ 0033 and 0081).
Regarding claim 8, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, further comprising: tracking the user at a store location based on the user response and an additional user response received after the additional audio pattern of the additional mixed media content is provided to the user device, wherein the store location comprises the media device” because the combination makes obvious that a user is tracked at store locations (see Roeding, ¶ 0040, 0068-0070, and 0098).
Regarding claim 9, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, further comprising: determining that an additional user device is associated with the user based on receiving an additional user response from the additional user device after the additional audio pattern of the additional mixed media content is transmitted” because the combination makes obvious several devices that track a user through a store, such as the first device of a cell phone (see Roeding, ¶ 0035, Hannaby, ¶ 0041, and Srinivasan, ¶ 0175) and an additional device of a decoder/logger in a smart shopping cart (see Srinivasan, ¶ 0152-0152), where the decoder/logger is an additional user device that becomes linked to a user (see Srinivasan, ¶ 0156).
claim 10, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, further comprising: selecting, from a plurality of stored messages, the initial message for encoding into the audio pattern; and selecting, from the plurality of the stored messages, the additional message for encoding into the additional audio pattern” because the combination makes obvious initial offers for new users and further makes obvious additional messages that are more relevant to existing users (see Roeding, ¶ 0098-0099, 0102, 0149, and 0151).
Regarding claim 11, Roeding discloses a method and system for presence detection using ultrasonic signals (see Roeding, abstract).  The system includes one or more servers (201) with a microprocessor (114) that executes instructions stored in a memory, where the system provides presence detection (see Roeding, abstract, ¶ 0020 and 0024-0025, and figure 1, units 114, 117, 201, and 203).  In the system, Roeding teaches that a user device, such as a cell phone (see Roeding, ¶ 0020 and figure 1, units 101), has a microphone that detects an inaudible signal output by a sound generator deployed in a specific store (see Roeding, ¶ 0030, 0035-0036, and 0039-0040, figure 2, units 101, 219, and 301, and figure 3, units 101, 378, 380, and 382).  Roeding teaches that the system performs tracking of the user to provide a rewards program, such that the user can receive different rewards for entering different stores (see Roeding, ¶ 0061 and 0068-0070, Tables 1 and 2, and figure 6, step 321).  Herein, Roeding teaches that the detection of the user entering a store is made through sonic signaling, where the signal includes a store ID, and the reward is applied by searching a user and reward database (see Roeding, ¶ 0039-0040 and 0068-0070, and figure 6, steps 321 and 325).  Additionally, Roeding teaches that the sonic signaling encodes other information, such as consumer offers (see Roeding, ¶ 0042).  Next, Roeding teaches that the system tracks users for rewards and relevant offers in the user database (see Roeding, ¶ 0148-0149 and 0151 and figure 1, units 117, 201, and 203), where the relevant offers for users include demographic information (see Roeding, ¶ 0095, 0098-0099, and 0102).  Furthermore, Roeding teaches that the user can provide feedback on relevant offers by accepting or 
Roeding does teach that stores include background music, which can be used to track the user, however, Roeding does not appear to teach that a message encoded in an audio pattern (i.e., sonic signaling including the store ID) is a part of mixed media content (e.g., music mixed with the audio pattern) (see Roeding, ¶ 0039-0040 and 0047).
Hannaby discloses a system and a method for encoding a message in ambient audio, such that a machine identifiable, but inaudible, watermark is encoded in ambient audio (see Hannaby, abstract, ¶ 0008-0010, 0040, and figure 2).  Hannaby discloses an ambient information source that transmits audio content mixed with data encoded in an imperceptible watermark to a user device through one or more speakers (see Hannaby, ¶ 0010, 0048-0049, 0069-0073, 0079, figure 2, and figure 5A, units 530, 540, 550, 560, and 580).  Similarly, Hannaby further discloses a user device receiving a user response based on the watermarked data that was received by the user’s device microphone and decoded by the device (see Hannaby, ¶ 0048-0049, 0054-0056, and figure 2).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Roeding with the teachings of Hannaby for the purpose of providing watermarks comprising additional data with audio that is transmitted inside a store (see Roeding, ¶ 0035 and 0047, in view of Hannaby, ¶ 0041 and 0069, and figure 5A).  While the combination makes obvious the watermark is inaudible, the combination does not appear to teach that the watermark has “at least one of amplitude or decibel range of the audio pattern is inaudible to a user of the user device”.
Srinivasan discloses methods and apparatus to encode and decode audio for shopper location and advertisement presentation tracking using watermarking (see Srinivasan, abstract and ¶ 0029).  Specifically, Srinivasan teaches controlling the amplitude of code frequency symbols, which make up an encoded message (see Srinivasan, ¶ 0030-0032).  It would have been obvious to one of ordinary skill in 
“A device, comprising: 
a non-transitory memory storing instructions; and 
a processor configured to execute the instructions to cause the device to:” (see Roeding, abstract, ¶ 0020 and 0024-0025, and figure 1, units 114, 117, 201, and 203, which teaches these features to perform…); 

“receive, from a user device, a user indication indicating that the user device received mixed media content from a media device, the user indication further indicating an initial message encoded in an audio pattern of the mixed media content, wherein at least one of amplitude or decibel range of the audio pattern is inaudible to a user of the user device;” (see Roeding, ¶ 0030, 0035-0036, 0039-0040, 0042, 0047, and 0102, in view of Hannaby, ¶ 0010, 0048-0049, 0069-0073, 0079, and 0102, and further in view of Srinivasan, ¶ 0032, which makes obvious receiving watermarked ambient audio signal that includes store information, consumer offers, etc., where the user responds to an offer when their cell phone decodes the detected watermarked ambient audio signal, and the watermark is encoded as inaudible audio data); 

“access a user profile for the user based on user identity as indicated by the user indication;” (see Roeding, ¶ 0102, 0148-0149 and 0151, and figure 1, units 117, 201, and 203); 

“analyze the user profile and the mixed media content to determine that the user is part of a target demographic for an additional mixed media content; and” (see Roeding, ¶ 0095, 0098-0099, and 0102); 

“modify, based on the analysis of the user profile and the mixed media content, the additional mixed media content to be provided to the user by the media device or another media device, the modified additional mixed media content including an additional message being encoded in an additional audio pattern of the modified additional mixed media content, wherein the at least one of amplitude or decibel range of the additional audio pattern is inaudible to the user of the user device.” (see Roeding, ¶ 0098-0099 and 0102, in view of Hannaby, ¶ 0069-0073, 0079, and 0102, and further in view of Srinivasan, ¶ 0032, which makes obvious receiving additional watermarked ambient audio signal that includes an updated offer, where the user receives additional watermarked ambient audio signal after responding to a prior offer, and the additional watermark is encoded as inaudible audio data).

Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “device of claim 11, wherein executing the instructions further causes the device to, adjust, based on the analysis of the user profile and the mixed media content, a frequency with which the modified additional mixed media content is selected for future transmissions by the 
Regarding claim 13, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “device of claim 11, wherein the initial message comprises a first advertisement for a first product, and wherein the additional mixed media content comprises an additional audio pattern with an encoded additional message for a second product selected based on the user profile and the user indication” because the combination makes obvious that additional consumer offers are sent to the user (see Roeding, ¶ 0042, 0099 and 0102).
Regarding claim 14, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “device of claim 11, wherein executing the instructions further causes the device to, track the user at a store location based on the user indication and an additional user response received after the additional audio pattern of the additional mixed media content is provided to the user device, wherein the store location comprises the media device” because the combination makes obvious that a user is tracked at store locations (see Roeding, ¶ 0040, 0068-0070, and 0098).
Regarding claim 15, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “device of claim 11, wherein executing the instructions further causes the device to, determine that an additional user device is associated with the user based on receiving an additional user response from the additional user device after the additional audio pattern of the additional mixed media content is transmitted” because the combination makes obvious several devices that track a user through a store, such as the first device of a cell phone (see Roeding, ¶ 0035, Hannaby, ¶ 0041, and Srinivasan, ¶ 0175) and an additional device of a decoder/logger in a smart shopping cart (see Srinivasan, ¶ 0152-0152), where the decoder/logger is an additional user device that becomes linked to a user (see Srinivasan, ¶ 0156).
claim 16, Roeding discloses a method and system for presence detection using ultrasonic signals (see Roeding, abstract).  The system includes one or more servers (201) with a microprocessor (114) that executes instructions stored in a memory, where the system provides presence detection (see Roeding, abstract, ¶ 0020 and 0024-0025, and figure 1, units 114, 117, 201, and 203).  In the system, Roeding teaches that a user device, such as a cell phone (see Roeding, ¶ 0020 and figure 1, units 101), has a microphone that detects an inaudible signal output by a sound generator deployed in a specific store (see Roeding, ¶ 0030, 0035-0036, and 0039-0040, figure 2, units 101, 219, and 301, and figure 3, units 101, 378, 380, and 382).  Roeding teaches that the system performs tracking of the user to provide a rewards program, such that the user can receive different rewards for entering different stores (see Roeding, ¶ 0061 and 0068-0070, Tables 1 and 2, and figure 6, step 321).  Herein, Roeding teaches that the detection of the user entering a store is made through sonic signaling, where the signal includes a store ID, and the reward is applied by searching a user and reward database (see Roeding, ¶ 0039-0040 and 0068-0070, and figure 6, steps 321 and 325).  Additionally, Roeding teaches that the sonic signaling encodes other information, such as consumer offers (see Roeding, ¶ 0042).  Next, Roeding teaches that the system tracks users for rewards and relevant offers in the user database (see Roeding, ¶ 0148-0149 and 0151 and figure 1, units 117, 201, and 203), where the relevant offers for users include demographic information (see Roeding, ¶ 0095, 0098-0099, and 0102).  Furthermore, Roeding teaches that the user can provide feedback on relevant offers by accepting or rejecting the offer (see Roeding, ¶ 0102 and figure 10, step 377), such that Roeding teaches that additional offers are sent to the user.
Roeding does teach that stores include background music, which can be used to track the user, however, Roeding does not appear to teach that a message encoded in an audio pattern (i.e., sonic signaling including the store ID) is a part of mixed media content (e.g., music mixed with the audio pattern) (see Roeding, ¶ 0039-0040 and 0047).

Srinivasan discloses methods and apparatus to encode and decode audio for shopper location and advertisement presentation tracking using watermarking (see Srinivasan, abstract and ¶ 0029).  Specifically, Srinivasan teaches controlling the amplitude of code frequency symbols, which make up an encoded message (see Srinivasan, ¶ 0030-0032).  It would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combination of Roeding and Hannaby with the teachings of Srinivasan for the purpose of implementing inaudible watermarks (see Hannaby, ¶ 0102 in view of Srinivasan, ¶ 0032).  Therefore, the combination of Roeding, Hannaby, and Srinivasan makes obvious:
“A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising: 
receiving, from a user device, a user response indicating receipt, by the user device, mixed media content being output by a media device, the user response indicating an initial message being 

“determining, based on analysis of the user response and of the mixed media content, that the user is part of a target demographic for an additional media content;” (see Roeding, ¶ 0095, 0098-0099, and 0102);

“provide, to the media device or an additional media device and based on the analysis, the additional media content including an additional message being encoded in an additional audio pattern of the additional media content, wherein at least one of amplitude or decibel range of the additional audio pattern is inaudible to the user of the user device; and” (see Roeding, ¶ 0098-0099 and 0102, in view of Hannaby, ¶ 0069-0073, 0079, and 0102, and further in view of Srinivasan, ¶ 0032, which makes obvious receiving additional watermarked ambient audio signal that includes an updated offer, where the user receives additional watermarked ambient audio signal after responding to a prior offer, and the additional watermark is encoded as inaudible audio data); and
 
“tracking the user based on the user response and an additional user response received after the additional audio pattern of the additional media content is provided to the user device.” (see Roeding, ¶ 0095, 0098-0099, and 0102);

Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “non-transitory machine-readable medium of claim 16, wherein the operations further comprise: determining that an additional user device is associated with the user based on receiving the additional user response from the additional user device” because the combination makes obvious several devices that track a user through a store, such as the first device of a cell phone (see Roeding, ¶ 0035, Hannaby, ¶ 0041, and Srinivasan, ¶ 0175) and an additional device of a decoder/logger in a smart shopping cart (see Srinivasan, ¶ 0152-0152), where the decoder/logger is an additional user device that becomes linked to a user (see Srinivasan, ¶ 0156).
Regarding claim 18, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “non-transitory machine-readable medium of claim 16, wherein the tracking comprises tracking the user at a store location based on the user response and the additional 
Regarding claim 19, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “non-transitory machine-readable medium of claim 16, wherein the mixed media content comprises a video portion and an audio portion, wherein the video portion comprises a video for an advertisement, wherein the audio portion comprises an audio for the advertisement, wherein the audio portion further comprises data encoded in a format that is inaudible to a user, of the user device, based on at least of the amplitude or the decibel range” because the combination makes obvious watermarked audio/video content (see Hannaby, ¶ 0033 and 0081).
Regarding claim 20, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “non-transitory machine-readable medium of claim 16, wherein the initial message comprises a first advertisement for a first product, and wherein the additional media content comprises an additional audio pattern with an encoded additional message for a second product selected based on the analysis” because the combination makes obvious that additional consumer offers are sent to the user (see Roeding, ¶ 0042, 0098-0099, and 0102). 
Regarding claim 21, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “non-transitory machine-readable medium of claim 16, wherein the operations further comprise: modifying a profile of the user based on the analysis of the user response and of the mixed media content, wherein the user response further indicates the media device” because the user’s profile is updated based on the user’s actions (see Roeding, ¶ 0098-0099 and 0102, and further see Hannaby, ¶ 0055-0056).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perret et al., US 2013/0171926 A1 (hereafter Perret), discloses audio watermark detection for delivering contextual content to a user (see Perret, abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Daniel R Sellers/Examiner, Art Unit 2653